Citation Nr: 9907970	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-21 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for dysthymic disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1981 to 
July 1987.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability; an April 1994 rating decision, 
which denied entitlement to service connection for dysthymic 
disorder; and a September 1997 rating decision, which granted 
service connection for diabetes mellitus, but assigned only a 
10 percent disability evaluation.  

The appellant's claim of service connection for peripheral 
vascular disease or peripheral neurological disease secondary 
to service-connected diabetes mellitus, raised by the 
appellant's representative in it's November 1998 informal 
brief, is referred to the RO for appropriate development.

The appellant's claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability will be addressed in the REMAND section 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
agency of original jurisdiction.

2.  The appellant's diabetes mellitus is well controlled with 
a restricted diet and either insulin or an oral hypoglycemic 
agent.

3.  The appellant has a dysthymic disorder secondary to his 
service-connected pancreatitis and diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no 
higher, for diabetes mellitus have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (1995); 38 C.F.R. § 4.119, Diagnostic Code 7913 (1998).

2.  The appellant is entitled to service connection for 
dysthymic disorder secondary to his service-connected 
pancreatitis and diabetes mellitus.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.102, 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At a March 1994 VA psychiatric examination, the appellant was 
diagnosed with dysthymia.

At a July 1996 VA examination, the examiner noted that the 
appellant's medication included glyburide.  The appellant 
stated that the diabetes mellitus had been controlled fairly 
well with glyburide.  The appellant weighed 223 pounds.

At an August 1996 VA psychiatric examination, the examiner 
reviewed extensively the appellant's claims folder, which 
contained details of the appellant's military, work, and 
treatment history.  The appellant stated that he had no 
social life.  He said that he did not go out much at all.  He 
said that he spent his time reading novels and the Bible and 
going to church.  He did not seem interested in more intimate 
relations.  The appellant described his problems as one thing 
leading to another.  He complained of often being tired and 
lacking energy.

The examiner noted that the appellant was at times mildly 
pressured and tangential.  The examiner added that the 
appellant appeared to be describing his symptoms, his 
stressors, and his pain as he perceived them.  The examiner 
stated that the appellant felt genuinely that his 
difficulties at work are due to a combination of the intense 
pain and physical symptoms that he experienced.  The 
appellant was anxious because he felt that he was getting 
sicker and he was concerned about the future.  The examiner 
added that the appellant appeared in some ways to be as 
anxious and mildly pressured as he appeared to be depressed.

The examiner diagnosed mild, secondary type dysthymia.  The 
examiner stated that the appellant had dysthymia due to low 
energy and occasional feelings of hopelessness.  The examiner 
explained that his was of a secondary type because it was 
related to his hyperlipidemia, pancreatitis, and diabetes 
mellitus.

The examiner made a second diagnosis of psychological factors 
affecting the appellant's physical condition.

The examiner opined that the appellant had some dysthymia 
symptoms due to his medical problems hence the diagnosis of 
dysthymia secondary type.  The examiner added that he did not 
mean that other factors did not exacerbate the appellant's 
difficulties.

At an April 1997 VA general medical examination, the 
appellant reported that he had been diagnosed with diabetes 
mellitus in August 1995.  He stated that he took glyburide, 
10 milligrams, twice per day.  He stated that he did not 
follow a specific calorie diet but that he tried to eat 
plenty of vegetables and to avoid sweets.  He reported that 
he had last had a hypoglycemic episode in April 1996.  He 
complained of increased thirst, polyuria, tingly feet, 
sleepiness, and low energy level.  He stated that he had a 
part-time job, which he could do because he could rest.  He 
added that he experienced spells of disorientation and of 
sweating.  The appellant weighed 234 pounds.

The examiner diagnosed noninsulin dependent diabetes mellitus 
secondary to pancreatitis.

At an April 1997 VA psychiatric examination, the appellant 
complained primarily of nervousness, sleepiness, tingling 
hands, and sore feet.  The examiner noted that the 
appellant's mood and affect were mildly depressed.

The examiner stated that the appellant provided a history 
consistent with mild dysthymic disorder.  The examiner added 
that dysthymic disorder did not appear to be related solely 
to physical problems but rather life circumstance problems.  
The examiner noted that the appellant did not mention 
physical problems other than a vague reference to wishing 
that he were more functional.

Records from nutrition assessments in May and June 1997 
indicated that the appellant diabetes mellitus was presently 
managed with diet and oral medication.

In September 1997 the appellant was treated for a sprained 
left ring finger incurred while playing basketball.

Outpatient treatment records indicate that in April 1998 
insulin injections were prescribed for the appellant and that 
the appellant the "verbalized taking insulin as ordered."  
The appellant weighed 232 pounds.


Analysis

1.  Diabetes mellitus

The appellant has presented a well-grounded claim for 
increased disability evaluation for his service-connected 
diabetes mellitus within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred in or 
aggravated by military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (1991); 38 C.F.R. § 
4.1 (1998).

When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

The appellant's diabetes mellitus is currently evaluated as 
10 percent disabling under Diagnostic Code 7913.

The rating criteria for diabetes mellitus were amended in 
June 1996, during the pendency of this claim.  The United 
States Court of Veterans Appeals has stated that where the 
law or regulation changes during the pendency of a case, the 
version most favorable to the veteran will generally be 
applied.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The RO evaluated the appellant's claim under the old and 
revised rating criteria and that the appellant was furnished 
the revised rating criteria in the supplemental statement of 
the case.

Under the old rating criteria diabetes mellitus is rated 10 
percent disabling for a mild disability, which is controlled 
by restricted diet, without insulin and without impairment of 
health or vigor or limitation of activity.  A 20 percent 
rating is warranted for a moderate disability as manifested 
by moderate insulin or oral hypoglycemic agent dosages, and 
restricted diet, without impairment of health or vigor or 
limitation of activity.  The next higher rating, 40 percent, 
is assigned for a moderately severe disability requiring 
large insulin dosages, restricted diet, and careful 
regulations of activities, i.e., avoidance of strenuous 
occupational and recreational activities.  Ratings of 60 and 
100 percent require findings of episodes of ketoacidosis or 
hypoglycemic reactions with other disabling symptoms, such as 
weight and strength loss or vascular deficiencies.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (1995).

The amended rating criteria for diabetes mellitus provide a 
10 percent evaluation for diabetes manageable by a restricted 
diet only.  A 20 percent rating is warranted if the condition 
requires insulin or and a restricted diet or oral 
hypoglycemic medication and a restricted diet.  The next 
higher schedular rating, 40 percent, is warranted if insulin, 
a restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) are 
required to control the diabetes.  Ratings of 60 and 100 
percent are applicable for diabetes, which requires insulin 
and with additional complications, episodes of ketoacidosis 
or hypoglycemic reactions, and related hospitalizations or 
twice-monthly visits to diabetic care providers.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (1998).

In this case, the medical records indicate that the 
appellant's diabetes mellitus has been controlled well with a 
restricted diet and with insulin since April 1997 and with 
glyburide, which is a hypoglycemic agent.  Therefore, the 
appellant meets the criteria for a 20 percent rating under 
Diagnostic Code 7913.

The evidence does not show that the appellant has been 
required to avoid strenuous occupational and recreational 
activities.  Indeed, the medical records indicate that in 
September 1997 the appellant was playing basketball and 
injured his left ring finger.  Thus, the appellant is unable 
to meet the criteria for an increased evaluation above 20 
percent under the amended criteria.

The old criteria are more favorable to the appellant's claim.  
The appellant has complained of sleepiness and a low energy 
level; however, under the old criteria, a 20 percent rating 
is assigned for diabetes mellitus, which is controlled 
without impairment of health or vigor or limitation of 
activity.  However, a 40 percent rating is assigned for a 
severe disability requiring large dosages of insulin, a 
restricted diet, and avoidance of strenuous occupational and 
recreational activities.  The evidence indicates that the 
appellant was switched only recently from treatment with 
glyburide to treatment with insulin.  The appellant has not 
been required to avoid strenuous activities.  Again, the 
appellant is able to participate in basketball.  Therefore, 
the appellant's diabetes mellitus more nearly approximates 
the criteria for a 20 percent evaluation under the old 
criteria for Diagnostic Code 7913.

Accordingly, the severity of the overall disability does not 
warrant a rating greater than 20 percent.


2.  Dysthymic disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
also be granted on a secondary basis and for certain 
enumerated disabilities on a presumptive basis, see 38 C.F.R. 
§§ 3.307, 3.309, 3.310 (1998), or alternatively, with respect 
to any disease, if all the evidence establishes that the 
disease was incurred in service, see 38 C.F.R. § 3.303(d) 
(1998).
  It is the responsibility of a person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the 
appellant's evidentiary assertions are accepted as true for 
the purpose of determining whether a well-grounded claim has 
been submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  A well-grounded claim for 
secondary service connection for a disorder must include 
medical evidence that a connection or relationship between 
the service-connected disorder and the new disorder is 
plausible.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The appellant has presented medical evidence containing a 
diagnosis of dysthymic disorder secondary to service-
connected disabilities.  Assuming the credibility of this 
evidence, the claim must be said to be plausible, and 
therefore well grounded.

Accordingly, VA has a duty to assist in the development of 
facts relating to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  In this case, medical examinations have been provided 
and medical records have been obtained.  There is no 
indication of additional relevant evidence that would be 
needed to evaluate the claim fairly.  VA has satisfied its 
duty to assist.

The record includes some medical evidence that the appellant 
has a dysthymic disorder secondary to service-connected 
disabilities.  It also includes medical evidence that is not 
favorable to his claim.  Therefore, the evidence must be 
assessed, including an analysis of the credibility and 
probative value of the evidence, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim consists of the 
August 1996 opinion of the VA examiner that the appellant's 
dysthymic disorder is secondary to pancreatitis and diabetes 
mellitus, which are service-connected disabilities.  Evidence 
not favorable to his claim includes the April 1997 VA 
psychiatric examination.  The preponderance of the evidence 
is in favor of the claim for service connection for a 
dysthymic disorder, secondary to the service-connected 
disabilities, because the medical evidence favorable to his 
claim is more persuasive and of greater weight than the 
favorable medical evidence.

The opinion offered by the VA examiner in August 1996 
includes a thorough explanation of why the examiner believed 
that the appellant's dysthymic disorder was secondary to his 
service-connected disabilities.  The April 1997 opinion is 
not supported as well.  The VA examiner in August 1996 
conducted a thorough, careful, and attentive review of the 
appellant's claims folder.  The VA examiner in April 1997 
relied solely on the history provided by the appellant.  
Further, the VA examiner in April 1997 opined that the 
appellant's dysthymic disorder did not appear to be related 
solely to the appellant physical problems but rather life 
circumstance problems.  That opinion is ambiguous, in that, 
as the appellant and the appellant's representative pointed 
out, under one reasonable interpretation, it suggests that 
the appellant's dysthymic disorder may be related in part to 
his physical problems.

Because the August 1996 VA examination is based on a more 
complete history and because the examiner provided a clear 
rationale for the conclusions reached, the August 1996 
examination is more persuasive than the April 1997 VA 
examination.

The evidence in favor of the appellant's claim is more 
probative and of greater weight and, based on this evidence, 
it is found as fact that the appellant does have dysthymic 
disorder secondary to his service-connected pancreatitis and 
diabetes mellitus.  Accordingly, for the reasons and bases 
given above, the preponderance of the evidence favors the 
claim for service connection for dysthymic disorder secondary 
to his service-connected pancreatitis and diabetes mellitus.


ORDER

An increased evaluation to 20 percent, but no higher, for 
diabetes mellitus is granted, subject to the criteria which 
govern the payment of monetary awards.

Service connection for dysthymic disorder, secondary to 
service-connected pancreatitis and diabetes mellitus is 
granted.


REMAND

This issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is not ready for appellate review.  In order to 
accord due process and to avoid any prejudice to the 
appellant, the Board must remand this case to the agency of 
original jurisdiction.

In an April 1996 statement, the appellant requested a hearing 
before the RO in Oakland, California.  In February 1997 the 
appellant's representative requested that the appellant's 
hearing be rescheduled before the RO in Jackson, Mississippi.  
The appellant's hearing was not rescheduled.

Further, no social and industrial survey has been conducted 
to assess the appellant's employability.

Accordingly, the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability is REMANDED for the following:

1.  A social and industrial survey should be conducted by VA.  
Family members, former coworkers and supervisors, members of 
the community, and the appellant should be interviewed.  The 
individual conducting the survey should express an opinion 
with complete rationale as to the impact of the diabetes 
mellitus, dysthymic disorder, and pancreatitis on the 
appellant's ability to secure or follow a substantially 
gainful occupation.

2.  Schedule the appellant for a hearing on the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability before a 
hearing officer at the RO.

3.  Following completion of the above, readjudicate the 
appellant's claim seeking a total rating on the basis of 
individual unemployability due to service-connected 
disability.  If any benefit sought on appeal, for which a 
notice of disagreement has been filed, remains denied, the 
appellant and his representative should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and argument to the RO 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).








						(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

